Title: To John Adams from William Cooper, 5 December 1775
From: Cooper, William
To: Adams, John


     
      Watertown December 5. 1775
      Dear Sir
     
     The letter you did me the honor of writing me dated October 19th. came to hand but a few days past. The notice taken of me by the Committee of Congress appointed to collect an account of hostilities &c. I own myself indebted to you for, and you may be assured that I shall do every thing in my power to forward that business: A Committee of both Houses of which I am one has been appointed in consequence of the Committee of Congresses letter being laid before them, and a circular letter is to be forwarded to the Selectmen and Committees of Correspondence in the several towns where hostilities have been committed, that we may be able to furnish your Committee, with a collected account of the damages sustained in those towns.
     The Copy of the account of the Charlestown Battle I immediately procured, and the same will be inclosed.
     We are all obliged to you as a Member of the Continental Congress for your exertions in favor of your Constituents, and the common cause of the Colonies. Are we still to hold up our alegiance, when we are not only deprived of protection, but are even declared Rebels; and by this absurdity forbid every Court in Europe afording us any countenance or assistance. Is a sea coast of above 2000 Miles extent from whence three hundred sail of Privateers might this winter by the way of foreign ports at least, be launched out upon the British trade, still to be held in a state of neutrality, under a notion that we are opposing Ministry and not the People of Britain; while our enemies are employing the whole force of the Nation to plunder and ruin us: If the Congress remain silent on this head, will they take it amiss if a Colony, the first in suffering, as well as exertions, should grant letters of Reprisal to those Persons only who have had their property seized and destroyed by the Enemy. I sometime ago volunteered a prophesy, that it would not be long before we realised our importance as a Maritim power; and the success attending our first Naval enterprises, are very encouraging presages of what is yet to come. But if weak nerves and large estates should opperate to the preventing the whole force of the Colonies being exerted against the common enemy, the issue of so unequal and unheard of a war, may be easily augur’d.
     You will not be offended at these liberties, I revere the wisdom of the Supreme Council of the Colonies, and feel my obligations, and pray God to succeed all their endeavors for the preservation and well-fare of North America. My best regards to my good friends Mr. Adams and Mr. Hancock. I remain, with much esteem and respect, Sir, Your sincere friend & obedient humble Servt
     
      William Cooper
     
     
     Watertown Jany. 3d. 1776
     Sir
     The foregoing with an attested Copy of the account of the Battle on Charlestown Hill not meeting you at Philadelphia, was Yesterday delivered me by the Speaker, which I again send you. Last Evening the House chose three Major Generals, vizt Generals Hancock, Warren and Orn. Pray make my Compliments to the worthy Mr. Gerry, and acquaint him that his Brothers Vessel is got in from Bilboa, and the Master informs that Mr. Gerrys Vessel was near loaded with Powder &c., and waited only for a few hands, and was expected to leave Bilboa within a Week. May a kind Providence give her a safe arrival. I am with the greatest regard, dear Sir Your most obedt. hum. Servt.
     
      William Cooper
     
    